DETAILED ACTION
The instant application having Application No. 16/336087 filed on 03/22/2019 is presented for examination by the examiner.

Claims 1, 6, 10, 21, 26, 30, 46, 47 were amended. Claims 2-5, 11-20, 22-25, 31-45, 48-56 were cancelled. New claims 57-60 were added. Claims 1, 6-10, 21, 26-30, 46, 47, 57-60 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 21, 26, 46, 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivo. “Discussion on Remaining Minimum System Information”, R1-1800174, 22th -26th January, 2018. (From Applicant’s IDS).

As per claim 1, Vivo discloses “A method implemented at a User Equipment (UE), the method comprising: determining time domain resources for downlink shared channel a Physical Downlink Shared Channel (PDSCH) at least according to Control Resource Set (CORESET) configurations,” [(p.13), Pattern 2: “Pattern 2” refers to the multiplexing pattern that SS/PBCH block and RMSI CORESET occur in different time instances, and SS/PBCH block TX BW and the initial active DL BWP containing RMSI CORESET do not overlap. (p.14), Figure: Pattern 2: the PDSCH block starts at a time after the end of the CORESET block and the PDSCH block starts at a same timing as a starting time of the SS/PBCH block during a monitoring window.] “wherein Synchronization Signal and Physical Broadcast Channel (SS/PBCH) block has a first symbol and a last symbol,” [(p.13), For pattern 2, the RMSI CORESET monitoring window associated with the SS/PBCH block SSB i in a burst set, is defined as follows: The starting symbol index R for the RMSI CORESET monitoring window occurs earlier than the SSB symbols one slot before.] “and wherein the determining comprises determining that PDSCH starts from the first symbol of the SS/PBCH block and ends with the last symbol of the SS/PBCH block,” [(p.14), Figure: Pattern 2: the PDSCH block (following after the CORESET block) starts at a same timing and ends at a same time as the SS/PBCH block during a monitoring window.] “responsive to determining that the SS/PBCH block and Remaining Minimum System Information (RMSI) CORESET are multiplexed with Type 2 pattern;” [(p.13), Pattern 2: “Pattern 2” refers to the multiplexing pattern that SS/PBCH block and RMSI CORESET occur in different time instances, and SS/PBCH block TX BW and the initial active DL BWP containing RMSI CORESET do not overlap. (p.14), Figure: Pattern 2: the PDSCH block (following after the CORESET block) starts at a same timing and ends at a same time as the SS/PBCH block during a monitoring window.] “and receiving data based on the determined time domain resources.” [(p.14), Figure: Pattern 2: PDSCH block start at a same timing and end at a same time as the SS/PBCH block during the monitoring window.]

As per claim 6, Vivo discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving the data in the PDSCH” [(p.14), Figure: Pattern 2: the PDSCH block (following after the CORESET block) starts at a same timing and ends at a same time as the SS/PBCH block during a monitoring window.]

As per claims 21 and 26, as [see rejections of claims 1 and 6.]
As per claims 46 and 47, as [see rejections of claims 1 and 6.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 27-29, 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo. “Discussion on Remaining Minimum System Information”, R1-1800174, 22th-26th January, 2018. (From Applicant’s IDS) in view of LY et al. (US 2019/0123992 A1).

As per claim 7, Vivo discloses “The method of claim 6,” as [see rejection of claim 6.] 
Vivo does not explicitly disclose “wherein the data comprises System Information Block (SIB), paging data, or user data”.

However, LY discloses “wherein the data comprises System Information Block (SIB), paging data, or user data” as [(par. 0085), The UE may monitor a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH (e.g., based on the scheduling information in the PDCCH for the RMSI). (par. 0103), the UE 1302 may monitor for the PDSCH carrying RMSI (e.g., SIB1) from the serving gNB.]

Vivo and LY et al. (US 2019/0123992 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LY’s teaching into Vivo’s teaching. The motivation for making the above modification would be to enable the UE to determine a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH. (LY, par. 0085)

As per claim 8, Vivo in view of LY disclose “The method of claim 7,” as [see rejection of claim 7.] 
LY discloses “wherein the SIB comprises SIB1 which contains information required for initial access” as [(par. 0085), The UE may monitor a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH (e.g., based on the scheduling information in the PDCCH for the RMSI). (par. 0103), the UE 1302 may monitor for the PDSCH carrying RMSI (e.g., SIB1) from the serving gNB.]

Vivo and LY et al. (US 2019/0123992 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LY’s teaching into Vivo’s teaching. The motivation for making the above modification would be to enable the UE to determine a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH. (LY, par. 0085)

As per claim 9, Vivo discloses “The method of claim 1,” as [see rejection of claim 1.]
Vivo does not explicitly disclose “wherein the CORESET is configured by Physical Broadcast Channel (PBCH)”.

However, LY discloses “wherein the CORESET is configured by Physical Broadcast Channel (PBCH)” as [(par. 0103), FIG. 13 is a call flow 1300 for RMSI transmission/monitoring, in accordance with certain aspects of the present disclosure. As shown in FIG. 13, during initial access the UE 1302 may decode PBCH in the SS block, at 1308 to obtain minimum system information (e.g., MIB). Optionally, the PBCH received at 1306 may include a time offset indication of the PDCCH scheduling RMSI in the RMSI coreset/PDCCH monitoring windows.]

Vivo and LY et al. (US 2019/0123992 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LY’s teaching into Vivo’s teaching. The motivation for making the above modification would be to enable the UE to determine a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH. (LY, par. 0085)

As per claims 27-29, as [see rejections of claims 7-9.]
As per claims 57-59, as [see rejections of claims 7-9.]

Claims 10, 30, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo. “Discussion on Remaining Minimum System Information”, R1-1800174, 22th-26th January, 2018. (From Applicant’s IDS) in view of Papasakellariou et al. (US 2016/0100422 A1).

As per claim 10, Vivo discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the PDCCH is monitored in a Type0 common search space” [(p.7), 13 UE procedure for monitoring Type0-PDCCH common search space.]
	
	Vivo does not explicitly disclose “wherein the PDSCH is scheduled by a Physical Downlink Control Channel (PDCCH) with Cyclic Redundancy Check (CRC) code scrambled by System Information Radio Network Temporary Identity (SI-RNTI)”.

However, Papasakellariou discloses “wherein the PDSCH is scheduled by a Physical Downlink Control Channel (PDCCH) with Cyclic Redundancy Check (CRC) code scrambled by System Information Radio Network Temporary Identity (SI-RNTI)” as [(par. 0074), DCI can serve several purposes. A DCI format in a respective PDCCH includes IEs and is typically used for scheduling a PDSCH (DL DCI format) or a PUSCH (UL DCI format) transmission. A DCI format includes cyclic redundancy check (CRC) bits in order for a UE to confirm a correct detection. A DCI format type is identified by a radio network temporary identifier (RNTI) that scrambles the CRC bits. For a DCI format scheduling a PDSCH or a PUSCH for a single UE, such as UE 114, with RRC connection to eNB 102, the RNTI is a cell RNTI (C-RNTI). For a DCI format scheduling a PDSCH conveying system information (SI) to a group of UEs, the RNTI is a SI-RNTI.]

Vivo and Papasakellariou et al. (US 2016/0100422 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Papasakellariou’s teaching into Vivo’s teaching. The motivation for making the above modification would be to enable the UE to determining the scheduling for the transmission or reception of the PDSCH. (Papasakellariou et, par. 0074)

As per claims 30, 60, as [see rejections of claims 10.]

Conclusion
he prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL:
ETRI, “Correction on RMSI CORREECT configuration”, R1-1800407, 22th-26th January, 2018. (From Applicant’s IDS)
US Patent Publication:
Ko et al. (US Patent Publication # 2019/0223163 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463